McLaughlin, J.
(dissenting): This action was brought to enjoin the defendant from operating its electric power house, on the ground that it was a nuisance, and to recover damages caused thereby.
At the opening of the trial and before any further proceedingsv had been taken, defendant’s counsel moved that the cause be stricken from-the Special Term calendar and sent too jury for trial upon the ground that defendant was entitled to a jury trial as a matter of right. The motion was denied and an exception taken. The trial then proceeded and at its conclusion the court found that when the action was commenced the plaintiff was entitled to injunctive relief, but the facts which then entitled it to such relief did not exist at the time of the trial and for that reason an injunction could not be granted, but that it was proper, under such circumstances, to retain the action and award the plaintiff damages, which were ascertained and fixed at $3,500. Judgment was entered upon the decision, from which the defendant appeals.
The judgment appealed from cannot be sustained. It is directly in conflict with numerous decisions and especially McNulty v. Mt. Morris Electric Light Co. (172 N. Y. 410). The purpose of the action was to procure an injunction to restrain a nuisance, to which was joined as a mere incident thereto, and to avoid multiplicity of actions, a claim for damages. Prior to the trial every fact which entitled the plaintiff to injunctive relief had been eliminated and there was nothing left but a legal claim for money by way of damages — the validity of which the defendant was entitled to have submitted to a jury. It had not waived a jury trial; on the contrary, it insisted at the first opportunity that it was entitled to one. The only power which a court of equity had in the premises was to *410.grant the injunction prayed for —if the evidence showed that the plaintiff was entitled to such relief — together with an award of such •damages as the plaintiff had sustained up to the time of the entry of-the judgment (Pappenheim v. Met. El. R. Co., 128 N. Y. 436), and when it appeared that \he plaintiff was not entitled to the equitable relief then the complaint should either have been dismissed or the cause sent, in accordance with the defendant’s request, to a jury for trial. This is not one of those cases where a court of equity having acquired jurisdiction, but finding that a specific decree is impossible or unsuitable, retains the case for compensation. The ■compensatioii awarded in such cases is not in the nature of past' damages for a wrong. It is rather a "substitute for the equitable relief specifically demanded and is given as the most complete satisfaction therefor of which the circumstances admit.
. In Rosenheimer v. Standard Gas Light Co. (39 App. Div. 482) it was held, in an action by an owner of property adjacent to a gas company’s plant to enjoin it from so operating its plant as to create a nuisance, that the plaintiff having failed to establish his right to equitable relief, the court could not retain the case for the purpose of awarding damages for the injuries sustained, but should dismiss the complaint.
To the same effect is Ackerman v. True (56 App. Div. 54). where the trial court refused "to grant the injunction prayed for, but retained- the action and awarded damages in lieu thereof. It was held that the court was without power to make such award; that the defendant was entitled, upon such question, to a trial by jury and the plaintiff could not deprive him of such right by bringing the action in equity.
A defendant, of course, can waive his right to a trial by jury,, and this is all that was held in Van Allen v. N. Y. E. R. R. Co. (144 N. Y. 174), cited by the respondent. There, the owner of premises abutting on a street through which an elevated railroad ran, brought an action to restrain the operation and maintenance of the road and for damages. Plaintiff sold the premises before the trial and parted with his "right to an injunction, leaving only the question of damages. Counsel for both parties prior to the trial, however, stipulated that- the issues involved be sent to a referee to hear and determine, and it was not until the trial was moved before the referee *411that the defendant claimed it was entitled to a jury trial. It was held that the right to a jury trial had been waived by agreeing to a trial before a referee.
In the McNulty case action was also brought for an injunction to restrain a nuisance and to recover damages. At the trial, it having appeared that the plaintiff was not entitled to an injunction, the •defendant asked that the case be sent to a jury for trial. The request was refused and the plaintiff had a recovery for damages only. On appeal to this court (McNulty v. Mt. Morris Electric Light Co., 56 App. Div. 9) the judgment was reversed and the complaint dismissed, the court holding that, the right to injunctive relief having ceased to exist, the action became one to recover damages for a nuisance and the defendant was entitled to a jury trial, and for' that reason the judgment should be reversed and the complaint dismissed. It is true on appeal to the Court of Appeals the judgment was modified, but only to the extent' of granting a new trial, the ■court saying : “ This action was properly brought on the equity side •of the court, but before the cause was reached for trial plaintiff had , passed out of the possession of the property thus parting with the right to the injunction and there remained to him only his claim for ■damages. For that reason defendant’s motion to-have the action tried before a jury should have been granted.”
Here the right to equitable relief at the time the trial took place had ceased to exist. There Was nothing left in the action but a claim for damages — a legal claim and nothing else. The action having been stripped of its equitable features and there being nothing left to try but the legal claim defendant was entitled to have its request granted that such claim be tried before a jury.
I think, therefore, that the judgment appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Van Brunt, P. J., concurred.
Judgment affirmed, with costs.